DISCIPLINARY ACTION CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, PATRICIA LYNN HASBROUCK, of Washington and STEPHEN S. WEINSTEIN, ESQUIRE, respondent’s counsel, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together •with the additional relief provided in this Order pending final disposition of all ethics grievances before the Supreme Court and the Office of Attorney Ethics,
IT IS ORDERED THAT:
*3641. PATRICIA LYNN HASBROUCK of Washington, admitted to practice in this State in 1981, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. The Office of Attorney Ethics take such protective action pursuant to R. l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of PATRICIA LYNN HASBROUCK wherever situate.
3. All funds, if any, presently existing in any New Jersey financial institution maintained by respondent, PATRICIA LYNN HASBROUCK, pursuant to R. 1:21-6 shall be restrained from disbursement and shall be transmitted by the banks which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further order of this Court.
4. PATRICIA LYNN HASBROUCK is hereby restrained and enjoined from practicing law during the period of suspension.
5. PATRICIA LYNN HASBROUCK is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts.
6. PATRICIA LYNN HASBROUCK shall comply with all the Administrative Guidelines of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.
7. PATRICIA LYNN HASBROUCK shall not apply for reinstatement to the practice of law, except upon proof acceptable to the Court, that she has received treatment for drug addiction and is no longer addicted to controlled dangerous substances.